DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens Stephens (U.S. Patent No. 5,795,060).
Regarding claim 39, Stephens discloses a volumetric mobile powder mixer truck (figure 1, reference #10; column 6, lines 24-37; column 8, lines 63-67) comprising:
a truck chassis (figure 1, reference #90 and 180; column 6, lines 24-37; column 8, lines 63-67); and
a volumetric mobile powder mixing unit supported on the truck chassis (figure 1, reference #12, 14, 16, 18 and 20), wherein the volumetric mobile powder mixing unit comprises:
one powder storage bin, wherein the storage bin is enclosed with an access port for the material to be placed therein (figures 1 and 2A, reference #22);
a water storage tank (reference #156);
means for mixing the powder and the water to form a slurry (figures 1 and 2a, reference #14; figure 7, reference #140);
at least one baghouse that is capable to maintain negative pressure in the at least one powder storage bin (figures 1 and 2A, reference #86a and 86b); and
a foam system (figure 9) comprising:
a foaming agent storage tank (figure 1, reference #201; figure 9, reference #204);
an air compressor (figure 9, reference #229; columns 11-12, lines 58-5);
a cellular foam generator capable to receive the foam solution from the foaming agent storage tank, compressed air from the air compressor, and water from the water storage tank to generate a cellular foam (figures 1 and 9, reference #53), wherein the cellular foam is capable to be introduced into the slurry (columns 4-5, lines 65-10).
While the reference only discloses one powder dust supply assembly and does not explicitly disclose a second powder storage bin, it would have been obvious to one of ordinary skill at the time the 
To the extent the reference does not disclose the mixing unit supported on the truck chassis because it is supported on two truck chasses, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chassis to be a single chassis that supports the entire mixing unit so that the mixing unit can be transported as a whole, requiring less trucks which would reduce cost and effort, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claims 20-28 and 30-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etherton (EP 1103533) in view of Stephens.
Regarding claim 20, Etherton discloses a volumetric mobile powder mixer truck (abstract; figure 2, reference #1); comprising:
a truck chassis comprising a cab (figures 2-4, reference #1); and
a volumetric mobile powder mixing unit supported on the truck chassis (figures 2-4; [0017]-[0018]; [0038]), wherein the volumetric mobile powder mixing unit comprises:
a water storage tank disposed adjacent the cab (figures 3 and 4, reference #3; [0038]);
an inlet head disposed at a rear of the truck chassis (see figures 3 and 4, not labeled, exit of reference #6, located above reference #4; [0047]);
two or more powder storage bins disposed adjacent to one other, wherein the two or more powder storage bins are enclosed with an access port for material to be placed therein (figures 1-4, reference #2, 5 and 7; [0038]) (reference #5 is enclosed with sidewalls with the open top being the access port));

an air compressor (figure 2, reference #15; [0042]);
a foaming agent storage tank ([0042]);
a cellular foam generator (figure 2, reference #14; [0042]);
a delivery boom comprising a first end and an opposite end, wherein the first end is disposed at least partially below the inlet and is pivotable relative the location of the inlet head (figures 1-5, reference #4; see figures 2 and 4 with dotted lines indicating reference #4 is pivotable; [0031]); and
an auger at least partially disposed within the delivery boom (reference #19).
However, the reference does not explicitly disclose a baghouse.
Stephens teaching another apparatus for producing foamed cement (title).  The reference teaches at least one baghouse (figure 2, reference #86a and 86b).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the baghouse of Stephens on the apparatus of Etherton.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach apparatus for producing foamed cement.  One of ordinary skill in the art would be motivated to provide a baghouse because they prevent the escape of dust during filling of the storage bins and operation of the assembly (Stephens column 5, lines 52-55).
Regarding claim 21, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses a controller located at the rear of the truck chassis and adjacent the delivery boon (see figure 2, not labeled, circular and square buttons on back of reference #15; [0027]; [0034]; [0038]; [0040]; [0042]).
Regarding claim 22, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses an actuation system coupled to the delivery boom and 
Regarding claim 23, Etherton in view of Stephens discloses all the limitations as set forth above.  While the reference does disclose the specific location of the baghouse to be between the water storage tank and the powder storage bins, it would have been obvious to one having ordinary skill in the art to locate the baghouse in the location between the water tank and storage bins so that the baghouse is next to the powder storage bins to better prevent the escape of dust from the storage bins, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
Regarding claim 24, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses at least one admixture dispensing tank ([0004]; [0038]).
Regarding claim 25, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses wherein the two or more powder storage bins comprise three storage bins ((figures 1-4, reference #2, 5 (multiple bins 5) and 7; [0038]).
Regarding claim 26, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses a delivery chute disposed at the second end (reference #10).
Regarding claim 27, Etherton discloses a volumetric mobile powder mixer truck (abstract; figure 2, reference #1); comprising:
a truck chassis (figures 2-4, reference #1); and
a volumetric mobile powder mixing unit supported on the truck chassis (figures 2-4; [0017]-[0018]; [0038]), wherein the volumetric mobile powder mixing unit comprises:
an inlet head disposed at a rear of the truck chassis (see figures 3 and 4, entrance area located above reference #4; [0047]);
two or more powder storage bins disposed adjacent to one other, wherein a first bin of the two or more powder storage bins is capable to hold a different cementitious powder than a second bin of the two or more powder storage bins (figures 1-4, reference #2, 5 and 7; [0038]);
at least one conveyer located at least partially below the two or more powder storage bins and that transports the cementitious powder towards the inlet (reference #6 and 9; [0038]);
a water storage tank that is capable to transport water towards the inlet head (figures 3 and 4, reference #3; figure 5a, reference #22A; [0038]; [0045]);
a delivery boom disposed at least partially below the inlet head that is capable to receive the cementitious powder and the water from the inlet head for mixing into a slurry  (figures 1-5, reference #4); and
a foam system [0042] comprising:
a foaming agent storage tank ([0042]);
an air compressor (figure 2, reference #15; [0042]);

While the reference does not specifically disclose wherein the cellular foam generator receives water from the water storage tank to generate a cellular foam, this is directed to the article or material worked upon.  As evidenced by Stephens, it is known in the art that the foam can be made with water from the water tank in the cellular foam generator (Stephens column 11, lines 28-57).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add water to the cellular foam generator in order to control the percent concentration of foam and overall solution having the desired proportions of material (Stephens column 11, lines 28-57).  
Regarding claim 28, Etherton in view of Stephens discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a baghouse.
Stephens teaching another apparatus for producing foamed cement (title).  The reference teaches at least one baghouse capable to maintain negative pressure in the two or more powder storage bins (figure 2, reference #86a and 86b; column 5, lines 52-55).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the baghouse of Stephens on the apparatus of Etherton.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach apparatus for producing foamed cement.  One of ordinary skill in the art would be motivated to provide a baghouse because they prevent the escape of dust during filling of the storage bins and operation of the assembly (Stephens column 5, lines 52-55).
Regarding claim 30, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one conveyer is a feed screw conveyer (reference #9).
Regarding claim 31, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses an actuation system coupled to the delivery boom and capable to raise, lower, and/or pivot side to side the delivery boom relative the rear of the truck chassis (see figures 1, 2 and 4, with arm, not labeled, connected to reference #4 for moving delivery boom 4 as shown by dotted lines; [0031]).  While the reference is silent as to the specific type of actuation system being hydraulic, it is known in the art that there are many different ways of powering actuation systems, including hydraulic, as evidenced by Stephens column 4, lines 43-64; column 6, lines 51-64; column 9, lines 6-9; column 10, lines 3-6; column 11, lines 3-17).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to power the actuation system of Etherton by hydraulic power, as taught by Stephens, because selecting one of known designs for a powered actuator would have been considered obvious to one having ordinary skill in the art at the time the invention was filed and because said hydraulic actuation system would operate equally well as the one disclosed by Etherton.
 Regarding claim 32, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses an auger at least partially disposed within the delivery boom to mix the slurry and transport the slurry towards a delivery chute (reference #19).
Regarding claim 33, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses wherein the delivery boom comprises a first end disposed below the inlet head (reference #4, area of reference #21) and an opposite second end (reference #4, area of reference #10), and wherein the cellular foam is introduced at a location between the first end and the second end (figure 5a, reference #20B; [0047]).
Regarding claim 34, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses wherein the inlet head defines an axis that is oriented 
Regarding claim 35, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses wherein the inlet head comprises at least one nozzle disposed substantially parallel to the axis for injecting water into the cementitious powder (figure 5a, reference #20A).
 Regarding claim 36, Etherton in view of Stephens discloses all the limitations as set forth above.  However, Etherton does not explicitly disclose wherein the at least one nozzle comprises a ring of nozzles with the cementitious powder capable of falling through the center.  Stephens teaches wherein the at least one nozzle comprises a ring of nozzles with the cementitious powder capable of falling through the center (figures 7-8, reference #144; columns 7-8, lines 55-22).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the additional nozzles in the form of a ring on the apparatus of Etherton as taught by Stephens.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach apparatus for producing foamed cement.  One of ordinary skill in the art would be motivated to provide the additional nozzles in the form of a ring of nozzles because this serves to flush the incoming cement dust into the mixing chamber away from the opening and ensures a complete fan of water across the chamber which flushes the cement dust/slurry down into the water/slurry so as to ensure complete mixing and a steady flow of material toward the outlet end of the chamber (Stephens column 8, lines 6-22).
Regarding claim 37, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses a controller capable to control mixture production and delivery (see figure 2, not labeled, circular and square buttons on back of reference #15; [0027]; [0034]; [0038]; [0040]; [0042]).
Regarding claim 38, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses wherein each of the two or more powder storage bins comprise a vibrating feeder capable for feeding the at least one conveyer (reference #8; [0010]; [0027]; [0029]).
Regarding claim 39, Etherton discloses a volumetric mobile powder mixer truck (abstract; figure 2, reference #1); comprising:
a truck chassis (figures 2-4, reference #1); and
a volumetric mobile powder mixing unit supported on the truck chassis (figures 2-4; [0017]-[0018]; [0038]), wherein the volumetric mobile powder mixing unit comprises:
two or more powder storage bins disposed adjacent to one other, wherein the two or more powder storage bins are enclosed with an access port for material to be placed therein (figures 1-4, reference #2, 5 and 7; [0038]) (reference #5 is enclosed with sidewalls with the open top being the access port));
a water storage tank (figures 3 and 4, reference #3; [0038]);
means for mixing the cementitious powder and the water to form a slurry (reference #4);
a foam system [0042]) comprising:
a foaming agent storage tank ([0042]);
an air compressor (figure 2, reference #15; [0042]); and
a cellular foam generator that is capable to receive foam solution from the foaming agent storage tank, the compressed air from the air compressor (figure 2, reference #14; [0042]), wherein the cellular foam is introduced into the slurry at the delivery boom (reference #20B; [0047]).
While the reference does not specifically disclose wherein the cellular foam generator receives water from the water storage tank to generate a cellular foam, this is directed to the article or material worked upon.  As evidenced by Stephens, it is known in the art that the foam can be made with water 
However, the reference does not explicitly disclose a baghouse.
Stephens teaching another apparatus for producing foamed cement (title).  The reference teaches at least one baghouse capable of maintaining negative pressure in the powder storage bin (figure 2, reference #86a and 86b; column 5, lines 52-55).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the baghouse of Stephens on the apparatus of Etherton.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach apparatus for producing foamed cement.  One of ordinary skill in the art would be motivated to provide a baghouse because they prevent the escape of dust during filling of the storage bins and operation of the assembly (Stephens column 5, lines 52-55).
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etherton in view of Stephens as applied to claim 27 above, and further in view of Musil et al. (U.S. Patent No. 5,667,298).
Regarding claims 28 and 29 Etherton in view of Stephens discloses all the limitations as set forth above.  However, Etherton does not explicitly disclose a baghouse.  Musil et al. teaches another mobile apparatus for producing concrete (title).  The references teaches at least one baghouse that maintains negative pressure in the two or more powder storage bins and in the delivery mixer (abstract; figures 1 and 2, reference #318; column 3, lines 21-26; column 13, lines 15-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the baghouse of Musil et al. on the apparatus of Etherton.  One of ordinary skill in the art .
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant argues Stephens fail to disclose the limitations of claim 39 because the entire mixing unit is not supported on a single truck chassis.  While the limitations only say that the mixing unit is supported on the truck chassis, and does not explicitly recite the terms “entire” and “single” as stated in Applicant’s remarks, regardless, it would have been obviuous to modify the Stephens to teach the limitations as explained above.
Applicant additionally argues Etherton in view of Stephens fails to disclose wherein the two or more powder storage bins are enclosed with an access port for powder to be placed therein because the bin (reference #5) of Etherton is open topped.  Examiner finds this argument unpersuasive because the bin (reference #5) is enclosed with sidewalls with the open top being the access port which reads on the limitation as recited.
Applicant additionally argues Etherton in view of Stephens fails to disclose the limitations of claim 27 because Etherton does not disclose or describe a delivery boom disposed at least partially below the inlet head that receives the powder and water from the inlet head.  Examiner finds this argument unpersuasive.  As shown in figures 3-5, reference #4 is below reference #20 and 21, and as described in paragraph [0047], the material is dropped into the mixer, meaning the delivery boom (mixer) is below the inlet head. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774